UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-02021 Deutsche Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2015 ITEM 1. REPORT TO STOCKHOLDERS April 30, 2015 Semiannual Report to Shareholders Deutsche Gold & Precious Metals Fund Contents 3 Letter to Shareholders 4 Performance Summary 8 Portfolio Management Team 9 Consolidated Portfolio Summary 10 Consolidated Investment Portfolio 14 Consolidated Statement of Assets and Liabilities 16 Consolidated Statement of Operations 18 Consolidated Statement of Changes in Net Assets 19 Consolidated Financial Highlights 27 Notes to Consolidated Financial Statements 41 Information About Your Fund's Expenses 43 Advisory Agreement Board Considerations and Fee Evaluation 48 Account Management Resources 50 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. Investing in foreign securities presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: From an economic standpoint, the view seems brighter than it has been for several years. Multiple signs suggest sustainable growth, at least for the near term. Our economists at Deutsche Asset & Wealth Management expect the global economy to accelerate in 2015, led by the United States and China. That is heartening news. Yet one cannot ignore the complexities of an increasingly interconnected global economy. Low oil prices, a stronger employment picture and consumer spending bode well for the domestic economy, at least in the short term. Yet sluggish growth abroad, falling commodity prices and the strong U.S dollar may be headwinds to global growth and American exports. And, as we have seen time and again, any number of factors can unexpectedly shift the markets and the overall outlook. The take-away message amidst these mixed signals: Be prepared to stick to your long-term plan, with a portfolio that can help weather short-term fluctuations. When in doubt, or if your individual situation or objectives change, talk with a trusted financial professional before taking action. For timely information about economic developments and your Deutsche fund investment, we hope you will visit us at deutschefunds.com. There you will find the views of our Chief Investment Officer and economists. It is a resource we are proud to offer to help keep you up-to-date and make informed decisions. As always, we thank you for your continued investment and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Performance Summary April 30, 2015 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 Unadjusted for Sales Charge 10.25% –19.28% –16.71% –0.09% Adjusted for the Maximum Sales Charge (max 5.75% load) 3.91% –23.92% –17.69% –0.68% S&P 500® Index† 4.40% 12.98% 14.33% 8.32% S&P®/Citigroup Gold & Precious Metals Index†† 12.82% –16.56% –15.41% 0.56% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) Unadjusted for Sales Charge –25.36% –16.45% –2.22% Adjusted for the Maximum Sales Charge (max 5.75% load) –29.65% –17.43% –2.80% S&P 500® Index† 12.73% 14.47% 8.01% S&P®/Citigroup Gold & Precious Metals Index†† –23.16% –15.18% –1.44% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 Unadjusted for Sales Charge 9.96% –19.78% –17.33% –0.83% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 5.96% 22.19% –17.45% –0.83% S&P 500® Index† 4.40% 12.98% 14.33% 8.32% S&P®/Citigroup Gold & Precious Metals Index†† 12.82% –16.56% –15.41% 0.56% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) Unadjusted for Sales Charge –25.96% –17.10% –2.96% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –28.18% –17.22% –2.96% S&P 500® Index† 12.73% 14.47% 8.01% S&P®/Citigroup Gold & Precious Metals Index†† –23.16% –15.18% –1.44% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 Unadjusted for Sales Charge 9.80% –19.84% –17.32% –0.81% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 8.80% –19.84% –17.32% –0.81% S&P 500® Index† 4.40% 12.98% 14.33% 8.32% S&P®/Citigroup Gold & Precious Metals Index†† 12.82% –16.56% –15.41% 0.56% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) Unadjusted for Sales Charge –26.00% –17.07% –2.94% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –26.00% –17.07% –2.94% S&P 500® Index† 12.73% 14.47% 8.01% S&P®/Citigroup Gold & Precious Metals Index†† –23.16% –15.18% –1.44% Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/15 No Sales Charges 10.35% –19.05% –16.51% 0.16% S&P 500® Index† 4.40% 12.98% 14.33% 8.32% S&P®/Citigroup Gold & Precious Metals Index†† 12.82% –16.56% –15.41% 0.56% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) No Sales Charges –25.23% –16.26% –1.99% S&P 500® Index† 12.73% 14.47% 8.01% S&P®/Citigroup Gold & Precious Metals Index†† –23.16% –15.18% –1.44% Institutional Class 6-Month‡ 1-Year 5-Year Life of Class* Average Annual Total Returns as of 4/30/15 No Sales Charges 10.33% –19.02% –16.47% –13.61% S&P 500® Index† 4.40% 12.98% 14.33% 8.81% S&P®/Citigroup Gold & Precious Metals Index†† 12.82% –16.56% –15.41% –12.49% Average Annual Total Returns as of 3/31/15 (most recent calendar quarter end) No Sales Charges –25.20% –16.22% –14.97% S&P 500® Index† 12.73% 14.47% 8.92% S&P®/Citigroup Gold & Precious Metals Index†† –23.16% –15.18% –12.63% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2015 are 1.67%, 2.54%, 2.38%, 1.39% and 1.32% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Institutional Class commenced operations on March 3, 2008. The performance shown for each index is for the time period of February 29, 2008 through April 30, 2015 (through March 31, 2015 for the most recent calendar quarter end returns), which is based on the performance period of the life of Institutional Class. † The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. †† The S&P/Citigroup Gold & Precious Metals Index is an unmanaged index that represents the precious metals industry component of the S&P/Citigroup Global Equity family of indices, which include more than 7,000 companies in more than 50 countries. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Institutional Class Net Asset Value 4/30/15 $ 10/31/14 $ Portfolio Management Team Terence P. Brennan, Director Lead Portfolio Manager of the fund. Began managing the fund in 2011. — Lead Portfolio Manager for Commodities: New York. — Portfolio Manager for DWS Commodity Securities Fund and DWS Global Commodities Stock Fund, Inc. (2004–2010). — Joined Deutsche Asset & Wealth Management in 1999, previously serving as emerging markets analyst covering Eastern Europe. Prior to that, served as emerging market fund analyst at Merrill Lynch Asset Management and held various research and business analyst positions with various financial services firms. — BA, Fordham University. Michael J. Bernadiner, Director Portfolio Manager of the fund. Began managing the fund in 2013. — Portfolio Manager for Commodities: New York. — Joined Deutsche Asset & Wealth Management in 1998 with one year of industry experience. Prior to joining, served as a Research Assistant at UBS Asset Management. — BS, Stern School of Business, New York University. Consolidated Portfolio Summary (Unaudited) Ten Largest Equity Holdings at April 30, 2015 (65.1% of Net Assets) 1. Goldcorp, Inc. 11.2% 2. Barrick Gold Corp. 9.5% 3. Franco-Nevada Corp. 8.8% 4. Randgold Resources Ltd. 7.0% 5. Silver Wheaton Corp. 6.9% 6. Newmont Mining Corp. 5.0% 7. Agnico-Eagle Mines Ltd. 4.7% 8. Newcrest Mining Ltd. 4.7% 9. Tahoe Resources, Inc. 4.0% 10. AngloGold Ashanti Ltd. 3.3% Consolidated portfolio holdings and characteristics are subject to change. For more complete details about the fund's consolidated investment portfolio, see page 10. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 48 for contact information. Consolidated Investment Portfolio as of April 30, 2015 (Unaudited) Shares Value ($) Common Stocks (a) 98.1% Australia 7.1% Medusa Mining Ltd.* Newcrest Mining Ltd.* OceanaGold Corp. (b) Regis Resources Ltd.* (c) (Cost $11,075,033) Canada 58.4% Agnico-Eagle Mines Ltd. AuRico Gold, Inc. (c) B2Gold Corp.* (c) Barrick Gold Corp. Continental Gold Ltd.* Detour Gold Corp.* Dominion Diamond Corp. Eldorado Gold Corp. Franco-Nevada Corp. Goldcorp, Inc. New Gold, Inc.* Osisko Gold Royalties Ltd. Pan American Silver Corp. Rubicon Minerals Corp.* (c) Silver Wheaton Corp. Teranga Gold Corp. (CDI)* (c) (d) Torex Gold Resources, Inc.* Yamana Gold, Inc. (Cost $88,924,103) Jersey 1.3% Centamin PLC (Cost $1,511,921) Korea 0.9% Korea Zinc Co., Ltd. (Cost $739,220) Mexico 2.0% Fresnillo PLC (e) (Cost $4,107,243) Peru 0.9% Compania de Minas Buenaventura SA (ADR) (Cost $2,775,088) South Africa 9.6% Anglo American Platinum Ltd.* AngloGold Ashanti Ltd.* Gold Fields Ltd. Impala Platinum Holdings Ltd.* Sibanye Gold Ltd. (Cost $18,208,383) United Kingdom 7.0% Randgold Resources Ltd. (Cost $8,605,550) United States 10.9% Argonaut Gold, Inc.* Newmont Mining Corp. Stillwater Mining Co.* (c) Tahoe Resources, Inc. (Cost $16,233,437) Total Common Stocks (Cost $152,179,978) Contracts Value ($) Call Options Purchased 0.0% Options on Exchange-Traded Futures Contracts Gold 100 oz. Futures, Expiration Date 06/25/2015, Strike Price $1,225.0 (Cost $56,819) 28 Put Options Purchased 0.2% Options on Exchange-Traded Futures Contracts Gold 100 oz. Futures, Expiration Date 11/24/2015, Strike Price $1,000.0 (Cost $315,981) Shares Value ($) Securities Lending Collateral 8.2% Daily Assets Fund Institutional, 0.12% (f) (g) (Cost $8,861,675) Cash Equivalents 1.1% Central Cash Management Fund, 0.08% (f) (Cost $1,137,616) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $162,552,069)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $183,148,105. At April 30, 2015, net unrealized depreciation for all securities based on tax cost was $66,866,686. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $3,022,258 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $69,888,944. (a) Securities are listed in country of domicile. (b) Listed on the Toronto Stock Exchange. (c) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at April 30, 2015 amounted to $8,153,135, which is 7.5% of net assets. (d) Listed on the Australian Securities Exchange. (e) Listed on the London Stock Exchange. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt CDI: Chess Depositary Interest At April 30, 2015, open written options contracts were as follows: Options on Exchange-Traded Futures Contracts Contract Amount Expiration Date Strike Price ($) Premiums Received ($) Value ($) (h) Put Options Gold 100 oz. Futures 11/24/2015 ) (h) Unrealized appreciation on written options on exchange-traded futures contracts at April 30, 2015 was $118,939. For information on the Fund's policy and additional disclosures regarding written and purchased options contracts, please refer to the Derivatives section of Note A in the accompanying Notes to Consolidated Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used April 30, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Consolidated Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $ $ $
